FILED
                             NOT FOR PUBLICATION                             MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10241

               Plaintiff - Appellee,             D.C. No. 2:98-CR-00025-PMP

   v.
                                                 MEMORANDUM *
 CHARLES MOORE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Charles Moore appeals from the district court’s order denying his motion for

a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
         Moore contends that the district court erred by failing to reduce his sentence

pursuant to Amendment 706 of the United States Sentencing Guidelines. This

contention fails because Moore was sentenced as a career offender pursuant to

U.S.S.G. § 4B1.1. See United States v. Wesson, 583 F.3d 728, 731-32 (9th Cir.

2009).

         AFFIRMED.




NC/Research                                 2                                    09-10241